19-4111
     Ferreiras Veloz v. Garland
 1                                              IN THE



 2                  United States Court of Appeals
 3                              For the Second Circuit
 4                                             ________

 5                                        AUGUST TERM, 2020
 6
 7                                    ARGUED: NOVEMBER 23, 2020
 8                                      DECIDED: JUNE 7, 2021
 9
10                                            No. 19-4111
11

12                   ANDY PABEL FERREIRAS VELOZ, AKA ANDY FERREIRAS,
13                                                                                   Petitioner,
14
15                                                 v.
16
17                MERRICK B. GARLAND, UNITED STATES ATTORNEY GENERAL,
18                                                                                 Respondent. *
19
20                                             ________
21
22          On Petition for Review of a Final Decision of the Board of Immigration Appeals.
23
24                                         No. A061-308-478.
25
26                                             ________
27
28   Before: CALABRESI, KATZMANN, and SULLIVAN Circuit Judges.
29                                             ________




     *   The Clerk of Court is directed to amend the caption as set forth above.
     19-4111
     Ferreiras Veloz v. Garland

 1         Petitioner Andy Ferreiras seeks review of a final order of removal from the

 2   Board of Immigration Appeals (“BIA”). The BIA found Petitioner removable as a

 3   non-citizen convicted of two or more crimes involving moral turpitude based on

 4   its determination that New York petit larceny constitutes such a crime. The Court

 5   of Appeals, (Calabresi, J.) certifies to the New York State Court of Appeals the

 6   question of whether an intent to “appropriate” property under New York Penal

 7   Law § 155.00(4)(b) requires an intent to deprive the owner of his or her property

 8   either permanently or under circumstances where the owner’s property rights are

 9   substantially eroded.

10         Judge Sullivan dissents in a separate opinion.

11


12             ADAM AMIR & NOAH A. LEVINE, Wilmer Cutler Pickering Hale and Dorr

13               LLP, New York, NY, for Petitioner.


14             ETHAN P. DAVIS, Acting Assistant Attorney General – Civil Division

15               (Cindy S. Ferrier, Assistant Director, Sarai M. Aldana, Trial Attorney,

16               Office of Immigration Litigation, Civil Division, Department of

17               Justice), Washington, D.C., for Respondent-Appellee.


18


                                              2
     19-4111
     Ferreiras Veloz v. Garland

 1   CALABRESI, Circuit Judge:

 2         This case requires us to determine whether the intent provision of New

 3   York’s larceny statute is a categorical match with the Board of Immigration

 4   Appeals (“BIA”) definition of the intent required for crimes involving moral

 5   turpitude (“CIMTs”) under 8 U.S.C. § 1227(a)(2)(A)(ii). Petitioner Andy Ferreiras

 6   seeks review of a BIA order finding him removable based on convictions for three

 7   CIMTs. Ferreiras argues that none of his crimes of conviction, all three of which

 8   were for petit larceny, are CIMTs. He contends that the New York statute

 9   encompasses a broader set of larcenous intents than the BIA’s definition of CIMTs.

10         Since 2016, the BIA has defined a theft crime as a CIMT when it includes the

11   intent to deprive owners of their property “either permanently or under

12   circumstances where the owner's property rights are substantially eroded.” Matter

13   of Diaz-Lizarraga, 26 I. & N. Dec. 847, 853 (BIA 2016). Using the categorical

14   approach in Petitioner Ferreiras’s case, the BIA ruled that the intent requirement

15   for larceny in New York Penal Law (“NYPL”) is a categorical match with the BIA’s

16   CIMT definition.

17         Ferreiras argues that this was error. Under New York law, larceny requires

18   the intent either to “deprive” someone of their property or to “appropriate” the



                                             3
     19-4111
     Ferreiras Veloz v. Garland

 1   property of another. NYPL § 155.05(1). Ferreiras maintains that the definition of

 2   “appropriate” in the statute makes the definition of larceny under New York law

 3   broader than the BIA’s definition of a CIMT, and that therefore these definitions

 4   are not a categorical match. Ferreiras points out that NYPL § 155.00(4)(b) includes

 5   under the term “appropriate” the intent “to dispose of the property for the benefit

 6   of oneself or a third person.” He contends that because this provision does not

 7   include a temporal limitation, the statute makes criminal even minimal takings

 8   that are not covered by the BIA’s definition of a CIMT.

 9         We do not doubt that the Diaz-Lizarraga rule applies to Ferreiras. We have,

10   however, left open the question of whether New York petit larceny constitutes a

11   CIMT under that standard. See Obeya v. Sessions, 884 F.3d 442, 445 n.1 (2d Cir. 2018).

12   The BIA has said that it does. See Matter of Obeya, 26 I & N Dec. 856 (BIA 2016). But

13   we owe no deference to the BIA’s reading of New York law. See Gill v. I.N.S., 420

14   F.3d 82, 89 (2d Cir. 2005). The issue before us is therefore: what does the New York

15   statute require, and does reading the statute or the relevant New York cases make

16   us sufficiently sure of that requirement?

17         Since examination of that statute and those cases leaves us uncertain, we

18   believe it is prudent to ask the New York State Court of Appeals (“NYCA”) how



                                                 4
     19-4111
     Ferreiras Veloz v. Garland

 1   it would interpret § 155.00(4)(b). We therefore certify to the NYCA the question

 2   whether an intent to “appropriate” property under New York Penal Law §

 3   155.00(4)(b) requires an intent to deprive the owner of his or her property either

 4   permanently or under circumstances where the owner’s property rights are

 5   substantially eroded, which, as noted earlier, is how the BIA defines a theft

 6   involving moral turpitude.

 7                                   BACKGROUND


 8         Andy Ferreiras is a native and citizen of the Dominican Republic who

 9   became a lawful permanent resident of the United States in 2011. Before he was

10   detained by the Department of Homeland Security (“DHS”), he worked in the

11   restaurant industry and as a barber in the Bronx. In 2017, Ferreiras pleaded guilty

12   to three separate charges of petit larceny under NYPL § 155.25. On July 3, 2019, an

13   Immigration Judge applied the categorical approach, and found him removable as

14   a non-citizen convicted of two or more CIMTs pursuant to 8 U.S.C. §

15   1227(a)(2)(A)(ii). Ferreiras appealed to the BIA, arguing that the intent provision

16   of New York’s larceny statute encompasses takings intended to neither

17   permanently nor substantially erode property rights, making it broader than the




                                             5
     19-4111
     Ferreiras Veloz v. Garland

 1   federal definition. See NYPL § 155.00(4)(b). The BIA found Ferreiras’s argument

 2   precluded by Matter of Diaz-Lizarraga and Matter of Obeya.

 3          Ferreiras timely petitioned for review before our Court. 1 He argues again

 4   that New York petit larceny is not a CIMT under the categorical approach because

 5   its plain language encompasses thefts with less culpable intent than the Diaz-

 6   Lizarraga rule requires.

 7                                 STANDARD OF REVIEW


 8          Our jurisdiction over Ferreiras’s petition for review is limited to

 9   “constitutional claims or questions of law.” 8 U.S.C. § 1252(a)(2)(D). Whether New

10   York’s petit larceny statute qualifies as a CIMT is a question of law. Accordingly,

11   we review de novo. See Gill, 420 F.3d at 89.

12                                        DISCUSSION


13          Finding a categorical match is a tricky business. We must determine

14   whether state law permits convictions for crimes that would not be CIMTs under

15   the appropriate federal definition. See Moncrieffe v. Holder, 569 U.S. 184, 190 (2013)




     1Submissions from the parties indicate that DHS removed Ferreiras to the Dominican Republic
     in May of 2020.


                                                  6
     19-4111
     Ferreiras Veloz v. Garland

 1   (explaining the categorical approach); Matthews v. Barr, 927 F.3d 606, 616-617 (2d

 2   Cir. 2019) (applying categorical approach to New York’s child endangerment law).

 3   We therefore begin with the federal definition. In that respect, we pay due

 4   deference to the BIA’s delegated authority to define a CIMT, and its expertise in

 5   doing so. See Gill 420 F.3d at 89 (“Because the BIA has expertise applying and

 6   construing immigration law, we afford Chevron deference to its construction of

 7   undefined statutory terms such as ‘moral turpitude.’”). As recited above, the BIA

 8   defines a theft as a CIMT where it involves “an intent to deprive the owner of his

 9   property either permanently or under circumstances where the owner's property

10   rights are substantially eroded.” Diaz-Lizarraga, 26 I. & N. Dec. at 853.

11          But we do not owe the BIA deference when it interprets state law, because

12   it is not an expert in state law. 2 See Mendez v. Mukasey, 547 F.3d 345, 346 (2d Cir.

13   2008) (“[W]e owe no deference to the BIA’s construction of state criminal

14   statutes.”); Rodriguez v. Gonzales, 451 F.3d 60, 63 (2d Cir. 2006). Instead, we give

15   full deference to the state. See e.g., Gill, 420 F.3d at 90 (relying on New York state




     2For this reason, we do not defer to the BIA’s interpretation of NYPL § 155.00 in Matter of Obeya,
     26 I & N Dec. 856 (BIA 2016).


                                                     7
     19-4111
     Ferreiras Veloz v. Garland

 1   court interpretation of its own criminal laws when applying the categorical

 2   approach to CIMTs).

 3         This core principle of federalism is especially important in situations like

 4   this one, where the need to ascertain state law is required by federal law, and

 5   where litigants who are incarcerated or have been deported may be able to seek a

 6   reopening of their case even many years later should our decision as to state law

 7   prove to be wrong. Consider what might happen if we found that the statute is a

 8   match, and a few years later the NYCA defined it as clearly not a match. What

 9   would happen if a petitioner then sought habeas or similar relief? Certification

10   allows us to avoid precisely such potential problems.

11         In order to apply the categorical approach, we must “identify the minimum

12   criminal conduct necessary for conviction under a particular statute by looking

13   only to the statutory definitions—i.e., the elements—of the offense, and not to the

14   particular underlying facts.’” Hylton v. Sessions, 897 F.3d 57, 60 (2d Cir. 2018)

15   (quoting United States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018)). Our inquiry therefore

16   begins with the statute and its plain language.

17         Under New York penal law, “[a] person is guilty of petit larceny when he

18   steals property.” NYPL § 155.25. Stealing property requires either the intent to



                                               8
     19-4111
     Ferreiras Veloz v. Garland

 1   “deprive another of property,” or the intent “to appropriate the same to himself or

 2   to a third person.” NYPL § 155.05(1). To “deprive” another of property is defined

 3   as “(a) to withhold it . . . permanently or for so extended a period . . . that the major

 4   portion of its economic value or benefit is lost to him, or (b) to dispose of the

 5   property in such manner . . . as to render it unlikely that an owner will recover

 6   such property.” NYPL § 155.00(3). To “appropriate” property means “(a) to

 7   exercise control over it . . . permanently or for so extended a period . . . as to acquire

 8   the major portion of its economic value or benefit, or (b) to dispose of the property

 9   for the benefit of oneself or a third person.” NYPL § 155.00(4).

10         Thus, NYPL § 155.00(4)(a) clearly coheres with the federal requirement for

11   a CIMT. The crux of Ferreiras’s argument is, however, that § 155.00(4)(b)’s intent

12   “to dispose of the property for the benefit of oneself or a third person,” is a less

13   culpable mental state than the Diaz-Lizarraga definition. He argues that this intent

14   could be as minimal as joyriding, or stealing something with the intent of putting

15   it back the next day.

16         Ferreiras contends, moreover, that the intent requirement in the larceny

17   statute is so manifestly broader than the Diaz-Lizarraga rule that we need not, and

18   indeed cannot, look any further. In making this argument, he relies principally on



                                                 9
     19-4111
     Ferreiras Veloz v. Garland

 1   Hylton, where we held that the BIA erred in looking beyond the clear language of

 2   a statute “when the statutory language itself, rather than the application of legal

 3   imagination to that language, creates the realistic probability that a state would

 4   apply the statute to conduct beyond the generic definition.” 897 F.3d at 63

 5   (citations omitted). We are however, not persuaded that the meaning of this

 6   statute is so plain that we can simply rely on its language.

 7         What the statute makes criminal depends on the meaning of “dispose” in

 8   NYPL § 155.00(4)(b), for that is the sub-section of the statute that does not have

 9   any explicit temporal limitations. Does it mean, as Ferreiras thinks obvious,

10   something like “use,” so that a temporary theft clearly falls within the statute’s

11   ambit? Or, does “dispose” suggest something more like “throw away,” in which

12   case some degree of permanence is implied? The statute leaves us in doubt. And

13   that means we must look to state cases interpreting the statute to see if they make

14   clear the meaning of “dispose” in the statute.

15         Some thirty-five years ago, in People v. Jennings, the NYCA said, “[t]he mens

16   rea element of larceny. . . is simply not satisfied by an intent temporarily to use

17   property without the owner’s permission, or even an intent to appropriate

18   outright the benefits of the property’s short-term use.” 69 N.Y.2d 103, 119 (1986);



                                              10
     19-4111
     Ferreiras Veloz v. Garland

 1   accord People v. Jensen, 86 N.Y.2d 248, 252 (1995) (“The intent to ‘deprive’ or

 2   ‘appropriate’ prescribed in section 155.05 is satisfied by the exertion of permanent

 3   or virtually permanent control over the property taken.”) (internal quotations

 4   omitted). The NYCA seemed to reinforce that principle more recently in People v.

 5   Medina, which found the exclusion of the definitions of “deprive” and

 6   “appropriate” from a jury charge to be reversible error in part because the jury

 7   might have been misled into “thinking that any withholding, permanent or

 8   temporary, constituted larceny.” 18 N.Y.3d 98, 105 (2011).

 9         On the other hand, as Ferreiras argues, those cases concerned NYPL §

10   155.00(4)(a), not (4)(b), and so these statements might well be only dicta as to (4)(b).

11   As a result, we believe that Jennings and Medina are not necessarily determinative

12   of what the NYCA would say about NYPL § 155.00(4)(b) if it addressed that

13   provision directly. In this respect we are influenced by an analogous situation in

14   Connecticut, which has an identical provision in its larceny statute. Compare Conn.

15   Gen. Stat. § 53a-118(a)(4)(B) with NYPL § 155.00(4)(b). In State v. Wieler, the

16   Connecticut Supreme Court addressed its § (4)(B), and held that it merely

17   “requires disposal of the property without the intent permanently to deprive the

18   victims of their property.” 660 A.2d 740, 742 (Conn. 1995). We cannot be sure that



                                               11
     19-4111
     Ferreiras Veloz v. Garland

 1   the NYCA would interpret NYPL § 155.00(4)(b) otherwise, or find that the

 2   subsection encompasses an intent to substantially erode property rights..

 3          Turning to New York’s lower courts does not clarify the issue. Several cases

 4   seem to support the government’s position. For example, in People v. Brigante the

 5   Appellate Division explained that larcenous intent is constituted by “a

 6   substantially permanent appropriation of the property.” 186 A.D.2d 360, 360 (1st

 7   Dep’t 1992). See also People v. Hoyt, 92 A.D.2d 1079, 1079 (3d Dep’t 1983) (“[A]

 8   temporary withholding of the [stolen property], by itself, would not constitute

 9   larcenous intent.”); People v. Montgomery, 39 A.D.2d 889 (1st Dep’t 1972) (requiring

10   evidence of intent permanently to deprive taxi owner of the vehicle to sustain

11   grand larceny conviction where robber abandoned the car after a short drive).

12   Similarly, in People v. Drouin, the Appellate Division relied on Jennings to hold that

13   a landlord’s intent to possess his tenant’s ATV temporarily was insufficient to

14   sustain a larceny conviction. 143 A.D.3d 1056, 1058, (3d Dep’t 2016). 3




     3An additional line of Appellate Division cases has found reversible error where a trial judge
     excluded the definitions of “deprive” and “appropriate” from the jury charge in a larceny case
     because the jury could be misled “into thinking that any withholding, permanent or temporary,
     constituted larceny.” People v. Matthews, 61 A.D.2d 1017, 1017 (2d Dep’t 1978). See e.g., People v.
     Archie, 71 A.D.3d 686, 688 (2d Dep’t 2010); People v. Albanese, 88 A.D.2d 603, 603 (2d Dep’t 1982);
     People v. Johnson, 75 A.D.2d 585, 585 (2d Dep’t 1980). Again, it is not clear in these cases whether



                                                     12
     19-4111
     Ferreiras Veloz v. Garland

 1          But we also find some possible support for Ferreiras’s position in the lower

 2   courts of New York. In In re Reinaldo O., the Appellate Division interpreted NYPL

 3   § 155.00(4)(a) to uphold a petit larceny conviction against a student who

 4   temporarily stole his teacher’s credit card. 250 A.D.2d 502 (1st Dep’t 1998). And,

 5   more recently, the Appellate Division has explained that a larceny conviction

 6   could be sustained where “the trial evidence established a completed asportation

 7   of the [stolen property] with larcenous intent, even if the takings were to be viewed

 8   as temporary.” People v. DiCarlo, 293 A.D.2d 279, 280 (1st Dep’t 2002). The

 9   government argues that even these cases can be read, in line with Jennings, to

10   require more than a temporary taking in order to support a larceny conviction.

11   Perhaps, but like Jennings, none of these cases specifically interprets NYPL §

12   155.00(4)(b). We are therefore left without clear guidance about the applicability

13   of Jennings to that section.

14          Given these New York cases, if certification were not available, we would

15   likely hold that NYPL § 155.00 conforms to the BIA’s definition of a CIMT, and

16   does require an intent to deprive owners of their property permanently, or in such




     the NYCA or the Appellate Division intends this rule to apply to NYPL § 155.00(4)(b).



                                                   13
     19-4111
     Ferreiras Veloz v. Garland

 1   a way that their property rights are “substantially eroded.” In other words, we

 2   would read Jennings as applying to both sub-sections (a) and (b) of NYPL §

 3   155.00(4). As a result, if the NYCA declines certification we would most probably

 4   agree with the government that petit larceny in New York constitutes a CIMT.

 5          We believe, however, that the NYCA should have the last word on this

 6   issue, and for that reason, certify the question. 4 We are not suggesting that the

 7   NYCA should answer us, but only asking it to speak if it wishes. 5 In this respect,

 8   we are almost like the Appellate Division. The NYCA may take the case up if it

 9   thinks we are wrong or if it simply wishes to speak to the issue. But it may also

10   decline to hear the case for any number of reasons, including a reluctance to

11   address the question at this time.

12




     4 As we mentioned earlier, if we do not give the NYCA the opportunity now, and later they say
     we were wrong, we would have invited difficulties if any number of deported people sought to
     reopen their cases to correct the mistake.
     5 We did something similar in NAF Holdings, LLC v. Li & Fung (Trading) Ltd., 772 F.3d 740 (2014).

     There too, we indicated our likely outcome in the face of considerable Delaware case law. In that
     case we actually urged the Delaware Supreme Court to do something specific about those state
     cases, which it did. See NAF Holdings, LLC v. Li Fung (Trading) Ltd., 118 A.3d 175 (Del. 2015). Here
     we urge no outcome, but merely invite the NYCA, should it accept our certification, to speak on
     this issue.


                                                     14
     19-4111
     Ferreiras Veloz v. Garland

 1                                    CONCLUSION


 2         Because we believe it appropriate to give the NYCA a chance to speak to the

 3   meaning of NYPL § 155.00(4)(b), one way or the other, in a case that concerns this

 4   New York statute and its consequences, we certify the following question to the

 5   New York State Court of Appeals:

 6         Does an intent to “appropriate” property under New York Penal
 7         Law § 155.00(4)(b) require an intent to deprive the owner of his or
 8         her property either permanently or under circumstances where the
 9         owner’s property rights are substantially eroded?
10
11         As always, if the NYCA accepts certification, we invite it to address any

12   other issues involving New York law as it relates to the instant case. This panel

13   will retain jurisdiction following the response of the New York State Court of

14   Appeals.


15         It is therefore ORDERED that the Clerk of this Court transmit to the Clerk

16   of the Court of Appeals of the State of New York a Certificate, as set forth below,

17   together with complete sets of briefs and appendices, and the records filed in this

18   Court by the parties.

19


20




                                             15
    19-4111
    Ferreiras Veloz v. Garland

1                                    CERTIFICATE

2         The foregoing is hereby certified to the Court of Appeals of New York

3   pursuant to Second Circuit Local Rule 27.2 and New York Codes, Rules, and

4   Regulations Title 22, § 500.27(a), as ordered by the United States Court of Appeals

5   for the Second Circuit.




                                            16
RICHARD J. SULLIVAN, Circuit Judge, dissenting:

      I disagree with the majority’s decision to certify a question concerning New

York Penal Law § 155.00(4)(b) to the New York Court of Appeals. In my view, the

majority opinion takes a straightforward statutory provision that New York’s

highest court has repeatedly interpreted and asks it to consider the statute again.

Because such a certification is unnecessary and, worse, an imposition on the New

York Court of Appeals, I respectfully dissent.

      I agree with the majority on the basic facts and general legal framework. In

2011, Andy Ferreiras, who is a citizen of the Dominican Republic, became a lawful

permanent resident of the United States. He turned to crime sometime later and

pleaded guilty in 2017 to three charges of petit larceny under New York Penal Law

§ 155.25. In light of these offenses, an Immigration Judge found that Ferreiras was

deportable pursuant to 8 U.S.C. § 1227(a)(2)(A)(ii), which renders an alien

removable when he is convicted of multiple “crimes involving moral turpitude.”

      Larceny is a crime of moral turpitude only if it requires “an intent to deprive

the owner of his property either permanently or under circumstances where the

owner’s property rights are substantially eroded.” Matter of Diaz-Lizarraga, 26 I. &

N. Dec. 847, 853 (BIA 2016). So our task here is to determine whether the intent

required under New York’s larceny statute, as interpreted by the state’s case law,
actually requires the intent to permanently deprive the property owner or

substantially erode the owner’s property rights. See Maj. Op. at 6–8 (describing

categorical approach); Quito v. Barr, 948 F.3d 83, 91–92 (2d Cir. 2020); Matthews v.

Barr, 927 F.3d 606, 616 (2d Cir. 2019) (“In determining whether NYPL § 260.10(1)

is a crime of child abuse, we employ the ‘categorical approach,’ looking only to the

text of NYPL § 260.10(1) and New York’s interpretation of that statute to determine

whether there is a categorical match with the BIA’s definition.”).

      From my perspective, that is a question we could answer for ourselves,

without resorting to the “exceptional procedure” of certification. McGrath v. Toys

"R" Us, Inc., 356 F.3d 246, 250 (2d Cir. 2004). In the mine-run of cases, certification

is simply unnecessary because federal courts are competent to apply state law. See

McKesson v. Doe, 141 S. Ct. 48, 51 (2020) (“Our system of cooperative judicial

federalism presumes federal and state courts alike are competent to apply federal

and state law.” (internal quotation marks omitted)). Indeed, we certify questions

only when, after consulting the relevant statute’s text and the state’s binding

precedent, we conclude that “state law is so uncertain that we can make no

reasonable prediction” about how the state’s highest court would decide the

question. DiBella v. Hopkins, 403 F.3d 102, 111 (2d Cir. 2005); see also 17A Charles



                                          2
A. Wright et al., Federal Practice & Procedure § 4248 (3d ed. 2007) (“Questions ought

not be certified if the answer is reasonably clear.”).

      Here, both the text of the larceny statute and controlling New York case law

leave no doubt that larceny under New York law requires the same culpable

mental state as a crime involving moral turpitude. Under New York law, a person

is guilty of petit larceny only if he steals property with the intent to “deprive

another of property” or the intent “to appropriate the same to himself or to a third

person.” N.Y.P.L. § 155.05(1) (1965). To “deprive” another of property means “(a)

to withhold it . . . permanently or for so extended a period . . . that the major portion

of its economic value or benefit is lost to him, or (b) to dispose of the property in

such manner . . . as to render it unlikely that an owner will recover such property.”

Id. § 155.00(3). It is undisputed that such criminal intent matches the intent

required to qualify as a crime involving moral turpitude. Instead, the parties’

disagreement is over the statute’s definition of “appropriate,” which means “(a) to

exercise control over [the property] . . . permanently or for so extended a period

. . . as to acquire the major portion of its economic value or benefit, or (b) to dispose

of the property for the benefit of oneself or a third person.” Id. § 155.00(4). As the

majority recognizes, the first half of this definition also “clearly coheres with the



                                           3
federal requirement” for a crime involving moral turpitude, as it explicitly

references the intent to exercise permanent control. Maj. Op. at 9.

         Where the majority and I disagree, however, is over the second half of the

definition of “appropriate.” The majority opinion suggests that the statute’s use

of the term “dispose of the property” may criminalize larceny where the thief

merely intends to steal property for a brief duration; but that contorted reading

stretches the statutory terms beyond recognition. To “dispose of” plainly means

“[t]o transfer or part with, as by giving or selling” or “[t]o get rid of; throw out or

away.”     The American Heritage Dictionary of the English Language (1969); see

Ballentine’s Law Dictionary (3d ed. 1969) (“To alienate, sell, or transfer.”); New

Oxford American Dictionary (3d ed. 2010) (“get rid of by throwing away or giving

or selling to someone else”).

      This is how related statutory provisions use the term. In fact, under the

same statutory title on crimes involving theft, New York Penal Law § 165.65 directs

that a person can ordinarily be convicted of criminal possession of stolen property

based on “the testimony of one . . . to whom he disposed of such property.” N.Y.P.L.

§ 165.65(2) (emphasis added). Those words make senses only if we interpret

“disposed of” as akin to “transferred, conveyed, or sold.” Similarly, another



                                          4
provision in the same chapter criminalizes certain fraudulent activity after a

person “sells or otherwise disposes of the property.” Id. § 185.05(1); see id. § 185.10

(criminalizing fraud related to mortgaged property when a person improperly

“sells, assigns, exchanges, secretes, injures, destroys or otherwise disposes of any

part of the property”); id. § 185.15 (similar list). Accordingly, contrary to the

majority opinion’s suggestion, the intent required to “dispose of the property”

under the state’s larceny statute could not “be as minimal as” the intent to take a

car joyriding or to steal property with the hope of returning it “the next day.” Maj.

Op. at 9. 1     The phrase instead requires action that would permanently or

substantially erode the property owner’s rights.

       Any doubt on this score has already been eliminated by the New York Court

of Appeals, which has consistently made clear that “[t]he mens rea element of

larceny . . . is simply not satisfied by an intent temporarily to use property without

the owner’s permission, or even an intent to appropriate outright the benefits of

the property’s short-term use.” People v. Jennings, 69 N.Y.2d 103, 119 (1986); see

People v. Jensen, 86 N.Y.2d 248, 252 (1995) (“The intent to ‘deprive’ or ‘appropriate’



1 The majority opinion’s example of joyriding actually undermines its conclusion because the
New York Court of Appeals already addressed the joyriding scenario and specifically “held that
the intent merely to borrow and use an automobile without the owner’s permission cannot
support a conviction for larceny.” People v. Jennings, 69 N.Y.2d 103, 119 (1986); see id. at 119 n.4.
                                                 5
prescribed in section 155.05 is satisfied by the exertion of permanent or virtually

permanent control over the property taken.” (internal quotation marks omitted)).

Applying this rule, the Court of Appeals held in People v. Medina that a trial court

committed reversible error when it failed to instruct the jury on the statutory

definitions of “appropriate” and/or “deprive,” thus potentially misleading the jury

into thinking that those terms covered “any withholding, permanent or

temporary.” 18 N.Y.3d 98, 105 (2011). In unmistakable language, the court went

on to find that “the concepts of ‘deprive’ and ‘appropriate,’” which are “essential

to a definition of larcenous intent,” “connote a purpose to exert permanent or

virtually permanent control over the property taken, or to cause permanent or

virtually permanent loss to the owner.” Id. (some internal quotation marks,

emphasis, and punctuation omitted).

      The majority here nevertheless concludes that these opinions “are not

necessarily determinative” because, as the majority sees it, the state cases

addressed only the first half of the statutory definition of “appropriate” in

§ 155.00(4)(a), rather than the “disposed of” language in subdivision (4)(b) of the

definition. But the Jensen case did not even specifically refer to § 155.00(4)(a), let

alone limit its focus to that subdivision; instead, it spoke generally of the “intent



                                          6
to ‘deprive’ or ‘appropriate’ . . . [as being] satisfied by the exertion of ‘permanent

or virtually permanent control over the property taken.’” 86 N.Y.2d at 252. For its

part, Medina quoted the statutory definitions of both “deprive” and “appropriate,”

18 N.Y.3d at 105 n.2, and at no point parsed out portions of the statutory definition

of “appropriate.”    Importantly, if larcenous intent could mean a desire to

appropriate property for a short time, then the trial judge’s failure in Medina to

define the terms “deprive” and “appropriate” – and to communicate the

“permanent or virtually permanent control . . . or loss” that those terms imply –

would have been harmless error. Id. at 105.

      Therefore, both the larceny statute and New York’s case law show that

larceny has as an element the intent to assume “permanent or virtually permanent

control over the property taken, or to cause permanent or virtually permanent loss

to the owner.” Id. That element clearly entails the intent to “substantially erode[]”

property rights, and thus aligns with the federal definition of a crime involving

moral turpitude. Matter of Diaz-Lizarraga, 26 I. & N. Dec. at 853.

      “It would be manifestly inappropriate to certify a question in a case where,

as here, there is no uncertain question of state law whose resolution might affect

the pending federal claim.” City of Houston v. Hill, 482 U.S. 451, 471 (1987). In



                                          7
opting to certify this straightforward case anyway, the majority shifts our burden

to interpret state law onto a court that is equally burdened, all while increasing the

litigation costs for parties who never requested certification in the first place. See

McKesson, 141 S. Ct. at 51; McCarthy v. Olin Corp., 119 F.3d 148, 153 (2d Cir. 1997).

      I would not take this unnecessary procedural step, and instead would

decide this case as we have done numerous times before – by looking to the

relevant statute and clearly established law from the state’s highest court. And

because Ferreiras’s offenses qualify as crimes of moral turpitude, I would deny his

petition for review. Accordingly, I respectfully dissent.




                                          8